[exhibit101formofavayaexe001.jpg]
Exhibit 10.1 Personal and Confidential (Date) (Name) Re: Executive Change in
Control Agreement Dear (Name): On behalf of Avaya Inc., I am pleased to offer
you the opportunity to receive an Executive Change in Control Agreement (this
“Agreement”). AVAYA INC. EXECUTIVE CHANGE IN CONTROL AGREEMENT This Agreement is
entered into by and between Avaya Inc., a Delaware corporation (the “Company,”
which term will include any successor to the Company as the context requires),
and ___________ (the “Executive”), effective as of May 13, 2016 (the “Effective
Date”). WITNESSETH: WHEREAS, the Company has determined that it is in the best
interests of the Company and its shareholders and affiliated companies to
facilitate the Executive’s continued dedication, notwithstanding the occurrence
of a Change in Control of the Company; WHEREAS, the Company believes it is
imperative to diminish the Executive’s inevitable distraction by virtue of the
personal uncertainties and risks created by the circumstances surrounding a
Change in Control and to encourage the Executive’s full attention and dedication
to the Company and its affiliated companies currently and in the event of a
Change in Control; and WHEREAS, in order to accomplish the aforementioned
objectives, the Company is entering into this Agreement. NOW, THEREFORE, in
consideration of the promises and mutual covenants herein contained, the parties
hereby agree as follows (with capitalized terms not otherwise defined in this
Agreement having the meaning set forth in Appendix A): 1. Term. The “Term” of
this Agreement is the period commencing on the Effective Date and ending on the
third anniversary thereof; provided, however, that commencing on the first
anniversary of the Effective Date, and on each annual anniversary thereof (such
date and each annual anniversary thereof shall be hereinafter referred to as the
“Renewal Date”), unless



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe002.jpg]
2 previously terminated, the Term shall be automatically extended so as to
terminate three years from such Renewal Date, unless at least sixty (60) days
prior to the Renewal Date, the Company provides written notice to the Executive
that the Term shall not be so extended. Notwithstanding anything in this
Agreement to the contrary, if a Change in Control occurs during the Term, then
the Term shall be extended, and this Agreement shall remain in effect until all
of the Company’s obligations hereunder are fulfilled. 2. Employment Period.
Subject to the terms and conditions of this Agreement (including Section 3), the
Company hereby agrees to continue the Executive in its employ for the period
commencing on the first date on which a Change in Control occurs during the Term
and ending on the second anniversary of such date (the “Employment Period”). 3.
Termination of Employment. (a) Termination. Notwithstanding anything to the
contrary contained herein, the Executive’s employment during the Employment
Period (i) shall automatically be terminated upon the Executive’s death, (ii)
may be terminated by the Company due to the Executive’s Disability, (iii) may be
terminated by the Company with or without Cause and (iv) may be terminated by
the Executive with or without Good Reason. (b) Qualifying Termination. Subject
to this Section 3(b), if, and only if, the Executive is terminated during the
Employment Period (i) by the Company for any reason other than (A) for Cause or
(B) due to the Executive’s death or Disability or (ii) by the Executive for Good
Reason (with a termination under subsections (i) or (ii), a “Qualifying
Termination”), the Executive shall be entitled to the payments and benefits
described in Section 4. Notwithstanding the foregoing, in the event the
Executive’s employment is terminated in a Qualifying Termination during the six
(6) month period preceding a Change in Control, such termination shall, upon the
occurrence of the Change in Control, be considered to be a Qualifying
Termination covered under this Agreement, and the Executive shall be entitled to
the payments and benefits described in Section 4. (c) Disability. The Company
may terminate the Executive’s employment during the Employment Period due to the
Executive’s Disability. If the Company determines in good faith that the
Disability of the Executive has occurred during the Employment Period, it may
give to the Executive written notice in accordance with Section 12(b) of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the “Disability Effective
Date”). (d) Notice of Termination. Any termination of the Executive (other than
due to the Executive’s death) during the Employment Period, whether by the
Company or by the Executive, shall be communicated by Notice of Termination to
the other party in accordance with Section 12(b). 4. Obligations of the Company
upon a Qualifying Termination: If the Executive’s employment is terminated in a
Qualifying Termination described in Section 3(b):



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe003.jpg]
3 (a) The Company shall pay to the Executive in a lump sum in cash, within 30
days after the Date of Termination (or such shorter period as required by law),
the aggregate of the following amounts: (i) the Executive’s Accrued Obligations;
(ii) an amount equal to the product of (A) [one and a half][two], times (B) the
sum of the Executive’s (x) Base Salary and (y) Annual Bonus; and (iii) an amount
equal to eighteen (18) months of the Company’s portion of the Executive’s
Consolidated Omnibus Budget Reconciliation Act of 1985 (as amended) premiums,
calculated such that the Executive would have the same level and cost of
coverage during the Continuation Period as if the Executive remained an employee
of the Company (excluding, for purposes of calculating cost, an employee’s
ability to pay premiums with pre-tax dollars). (b) With respect to the
outstanding incentive awards (the “Incentive Awards”): (i) all outstanding
long-term incentive awards, whether cash- or equity-based (the “LTI Awards”),
granted to the Executive shall be fully vested and earned; and (ii) any
outstanding option, stock appreciation right and other outstanding award in the
nature of a right that may be exercised, which was granted to the Executive and
not previously exercisable and vested, shall become fully exercisable and
vested, and each such right (whether or not previously vested) held by the
Executive as of the Date of Termination shall remain exercisable until the
earlier of (i) the expiration of the original term of such right (without giving
effect to any early termination thereof) or (ii) the last day the period of
exercisability may be extended without violation of Section 409A of the Code;
and (iii) the restrictions, deferral limitations, and forfeiture conditions
applicable to any outstanding award (other than eligibility for an annual bonus)
granted to the Executive under an incentive compensation plan, practice, policy
or program shall lapse, and such award shall be deemed fully vested. The terms
of this Section 4(b) shall supersede any and all provisions triggered by a
change in control (or similar term) under the long-term incentive plans,
practices, policies or programs applicable to the Incentive Awards or LTI
Awards. For the avoidance of doubt, the Executive’s Incentive Awards and LTI
Awards will be treated as set forth in this Section 4(b), regardless of the
terms of the applicable plan, practice, policy or program. (c) Payments and
benefits provided in this Section 4 shall be in lieu of any termination or
severance payments or benefits for which the Executive may be eligible under any
of the plans, policies or programs of the Company or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar state statute or regulation.
5. Release. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement (exclusive of those provided under Section
4(a)(i)) shall only be



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe004.jpg]
4 payable if the Executive delivers to the Company and does not revoke a general
release of all claims in favor of the Company in the form attached hereto as
Exhibit A, within thirty (30) days of the Executive’s Date of Termination. 6.
Non-Qualifying Terminations. In the event the Executive’s employment is
terminated during the Employment Period other than in a manner described in
Section 3(b), the Executive (or, as applicable, the Executive’s estate or
designated beneficiaries) shall be entitled to receive the Accrued Obligations
and all other amounts or benefits required to be paid or provided or which the
Executive is eligible to receive under any plan, program, policy or practice or
contract or agreement of the Company and its affiliated companies. 7. Tax
Matters. (a) Withholding. Any payments made or benefits provided to the
Executive under this Agreement shall be reduced by any applicable withholding
taxes or other amounts required to be withheld by law or contract. (b) Section
409A Compliance. (i) The intent of the parties is that payments and benefits
under this Agreement comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”), and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. If the Executive notifies the
Company (with specificity as to the reason therefore) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Company concurs
with such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
the Executive, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Executive and the
Company of the applicable provision without violating the provisions of Code
Section 409A. (ii) Notwithstanding any provision to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is required to be delayed in compliance with Code Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided (subject to the last
sentence of this Section 7(b)(ii)) prior to the earlier of (A) the expiration of
the six (6)-month period measured from the date of the Executive’s “separation
from service” (as such term is defined under Code Section 409A), and (B) the
date of the Executive’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section
7(b)(ii) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe005.jpg]
5 remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
For purposes of this Agreement, the “Separation Pay Limit” shall mean, two times
the lesser of (A) the Executive’s annualized compensation based on the
Executive’s annual rate of pay for the taxable year of the Executive preceding
the taxable year in which the Executive has a “separation from service,” and (B)
the maximum amount that may be taken into account under a tax qualified plan
pursuant to Code Section 401(a)(17) for the year in which the Executive incurs a
“separation from service.” (iii) In no event whatsoever (as a result of Section
7(b)(i) and (ii) hereof or otherwise) shall the Company be liable for any
additional tax, interest or penalties that may be imposed on the Executive by
Code Section 409A or any damages for failing to comply with Code Section 409A or
Section 7(b)(i) and (ii) hereof. 8. Non-exclusivity of Rights. Except as
otherwise expressly provided for in this Agreement, nothing in this Agreement
shall prevent or limit the Executive’s continuing or future participation in any
plan, program, policy or practice provided by the Company or any of its
affiliated companies and for which the Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement. 9. Full Settlement. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and except as otherwise expressly provided for in this Agreement, such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay, to the fullest extent permitted by law, all legal fees
and expenses which the Executive may reasonably incur at all stages of
proceedings, including, without limitation, preparation and appellate review, as
a result of any contest (regardless of whether formal legal proceedings are ever
commenced and regardless of the outcome thereof) by the Company, the Executive
or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by the Executive about the amount of any payment
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code. 10. Code Section 280G Best-Net Cutback. (a) Notwithstanding any other
provision of this Agreement or any other plan, arrangement or agreement to the
contrary, if any of the payments or benefits provided or to be provided by the
Company or its Affiliates to the Executive or for the Executive’s benefit
pursuant to the terms of this Agreement or otherwise (“Covered Payments”)
constitute parachute



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe006.jpg]
6 payments (“Parachute Payments”) within the meaning of Code Section 280G and
would, but for this Section 10, be subject to the excise tax imposed under Code
Section 4999 (or any successor provision thereto) or any similar tax imposed by
state or local law or any interest or penalties with respect to such taxes
(collectively, the “Excise Tax”), then, at the Company’s or the Executive’s
election, the Covered Payments shall be either: (i) reduced to the minimum
extent necessary to ensure that no portion of the Covered Payments is subject to
the Excise Tax (that amount, the “Reduced Amount”); or (ii) payable in full if
the Executive’s receipt on an after-tax basis of the full amount of payments and
benefits (after taking into account the applicable federal, state, local and
foreign income, employment and excise taxes (including the Excise Tax)) would
result in the Executive receiving an amount greater than the Reduced Amount. (b)
Any such reduction, whether elected by the Company or the Executive, shall be
made in accordance with Section 409A of the Code and the following: (x) the
Covered Payments that do not constitute nonqualified deferred compensation
subject to Section 409A of the Code shall be reduced first; and (y) all other
Covered Payments shall then be reduced as follows: (i) cash payments shall be
reduced before non-cash payments; and (ii) payments to be made on a later
payment date shall be reduced before payments to be made on an earlier payment
date. (c) In the event that any of the Covered Payments would constitute
Parachute Payments as described in Section 10(a) and the Company qualifies for
the exemption for small business corporations set forth in Code Section
280G(b)(5), the Company will, if requested by the Executive, use its reasonable
best efforts to obtain stockholder approval of the payment of the Covered
Payments as provided in Code Section 280G(b)(5), which stockholder approval (if
obtained) would result in no portion of the Covered Payments being subject to
the Excise Tax. (d) Any determination required under this Section 10 shall be
made in writing in good faith by an independent accounting firm selected by the
Company (the “Accountants”), which shall provide detailed supporting
calculations to the Company and the Executive as requested by the Company or the
Executive. The Company and the Executive shall provide the Accountants with such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 10. For purposes of making the
calculations and determinations required by this Section 10, the Accountants may
rely on reasonable, good faith assumptions and approximations concerning the
application of Code Section 280G and Code Section 4999. The Accountants’
determinations shall be final and binding on the Company and the Executive. The
Company shall be responsible for all fees and expenses incurred by the
Accountants in connection with the calculations required by this Section 10. 11.
Successors. This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe007.jpg]
7 and/or assets as aforesaid which assumes and agrees to perform this Agreement
by operation of law, or otherwise. 12. Miscellaneous. (a) This Agreement shall
be governed by and construed in accordance with the laws of the State of
Delaware without reference to principles of conflict of laws. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. (b) All notices and other communications hereunder
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows: If to the Executive: To the Executive’s address on file
with the Company If to the Company: Avaya Inc. 4655 Great America Parkway Santa
Clara, CA 95054 Attention: Human Resources - Executive Compensation or such
other address as either party shall have furnished to the other in writing in
accordance herewith. Notice and communications shall be effective when actually
received by the addressee. (c) The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. (d) The Company may withhold from any
amounts payable under this Agreement such Federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation. (e) The
Executive’s or the Company’s failure to insist upon strict compliance with any
provision hereof or any other provision of this Agreement or the failure to
assert any right the Executive or the Company may have hereunder, including,
without limitation, the right of the Executive to terminate employment for Good
Reason, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement. (f) The Executive and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between the Executive and the



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe008.jpg]
8 Company, the employment of the Executive by the Company is “at will” and,
prior to the Effective Date, may be terminated by either the Executive or the
Company at any time. (g) IN WITNESS WHEREOF, the Executive has hereunto set the
Executive’s hand and, pursuant to the authorization from the Board of Directors,
the Company has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written. IN WITNESS WHEREOF, the
Executive has hereunto set the Executive’s hand and, pursuant to the
authorization from the Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written. AVAYA INC. Amy Fliegelman Olli Senior Vice President and General
Counsel EXECUTIVE ________________________________



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe009.jpg]
9 KE 39864762.9 APPENDIX A DEFINITIONS 1. “Accrued Obligations” means the sum of
(a) the Executive’s annual base salary through the Date of Termination to the
extent not theretofore paid, (b) the product of (i) the Executive’s Annual Bonus
and (ii) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is
365, and (c) any accrued vacation pay, to the extent not theretofore paid. 2.
“Annual Bonus” means the Executive’s Target Bonus in effect immediately prior to
(x) the Change in Control or (y) the Executive’s Date of Termination, whichever
is greater. 3. “Base Salary” means the greater of the Executive’s annual base
salary in effect immediately prior to (a) the Change in Control and (b) the
Executive’s Date of Termination. 4. “Cause” means: (a) the willful and continued
failure by the Executive to perform substantially all of his duties with the
Company (other than any such failure resulting from the Executive’s incapacity
due to physical or mental illness), after a demand for substantial performance
is delivered to the Executive by the Board which specifically identifies the
manner in which the Board believes that the Executive has not substantially
performed his duties, or (b) the willful engaging by the Executive in criminal
conduct that is materially and demonstrably injurious to the Company. No act or
failure to act, on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that the Executive’s action or omission was in, or not opposed
to, the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company. Notwithstanding the foregoing, “Cause” for termination the
Executive shall not exist unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three quarters of the entire membership of the Board at a meeting of
the Board called and held for the purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board the Executive was guilty of the conduct set forth above in (a) or
(b) of this paragraph and specifying the particulars thereof in detail. 5.
“Change in Control” means the first (and only the first) to occur of the
following: a. the consummation of a merger, sale, transfer, conveyance or
transaction involving the Company or its affiliates, such that, immediately
following such transaction or disposition (or series of related transactions or
dispositions), the Sponsors and their affiliates beneficially own securities
representing less than 50% of the voting power of all outstanding voting
securities of the Company; b. the disposition, by the Sponsors and their
affiliates, in one or a series of transactions, of the equity securities of the
Company, such that the Sponsors and



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe010.jpg]
10 their affiliates beneficially own securities representing less than 50% of
the voting power of all outstanding voting securities of the Company; or c. the
consummation of the sale, lease, transfer, conveyance or other disposition, in
one or a series of transactions, of all or substantially all of the assets of
the Company and its subsidiaries taken as a whole, to any “person” (as such term
is defined in Section 13(d)(3) of the Exchange Act) other than to the Sponsor or
any affiliate. 6. “Continuation Period” means the eighteen (18)-month period
commencing on the Date of Termination. 7. “Date of Termination” shall mean (a)
if the Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (b) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies the
Executive of such termination, and (c) if the Executive’s employment is
terminated by reason of Disability, the Date of Termination shall be the
Disability Effective Date. 8. “Disability” shall mean the absence of the
Executive from the Executive’s duties with the Company for 180 consecutive
business days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably). 9. “Good Reason” means any of the following, in each case,
without the Executive’s consent: a. a change in the Executive’s title or any
material diminution of the Executive’s responsibilities or authority or the
assignment of any duties inconsistent with his or her position, in each case,
compared to what was in effect immediately prior to the Change in Control; b. a
reduction of the Executive’s annual base salary and/or bonus as in effect on the
date of the Change in Control or as the same may be increased from time to time;
c. the Company’s failure to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company’s benefit plans as of immediately prior to the Change in Control; d. a
relocation of the Executive’s principal office location more than fifty (50)
miles from the Company’s offices at which the Executive is based prior to the
Change in Control (except for required travel on the Company’s business to an
extent substantially consistent with the Executive’s business travel obligations
immediately prior to the Change in Control);



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe011.jpg]
11 e. any material breach by the Company or its affiliates of any other written
agreement with the Executive that remains uncured for ten (10) days after
written notice of such breach is given to the Company; or f. the failure of the
Company to obtain the assumption in writing of its obligations under this
Agreement by any successor to all or substantially all of the assets of the
Company. The Executive’s right to terminate his or her employment for Good
Reason will not be affected by his or her incapacity due to physical or mental
illness. The Executive’s continued employment will not constitute consent to, or
a waiver of rights with respect to, any act or failure to act that constitutes
Good Reason. Notwithstanding the foregoing, the occurrence of an event that
would otherwise constitute Good Reason will cease to be an event constituting
Good Reason, if the Executive does not timely provide notice to the Company
within ninety (90) days of the date on which the Executive first becomes aware
of the occurrence of that event. The Company shall have fifteen (15) days
following receipt of the Executive’s written notice in which to correct in all
material respects the circumstances constituting Good Reason, and the Executive
must terminate employment within sixty (60) days following expiration of the
Company’s fifteen (15)-day cure period. Otherwise, any claim of such
circumstances constituting “Good Reason” shall be deemed irrevocably waived by
the Executive. For purposes of this Paragraph 9, the Executive’s good faith
determination of “Good Reason” shall be conclusive. 10. “Notice of Termination”
shall mean a written notice which (a) indicates the specific termination
provision in this Agreement relied upon, (b) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, and (c) if the Date of Termination is other than the date of receipt
of such notice, specifies the Date of Termination (which, except in the case of
a termination due to a Disability, date shall be not more than fifteen (15) days
after the giving of such notice). The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstances which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company hereunder or preclude the Executive or the Company
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder. 11. “Sponsors” means each of (a)(1) Silver Lake
Partners II, L.P., (2) Silver Lake Technology Investors II, L.P., (3) Silver
Lake Partners III, L.P., and Silver Lake Technology Investors III, L.P. and
their respective affiliates who become stockholders of Avaya Holdings Corp., and
(b)(1) TPG Partners V, L.P., (2) TPG FOF V-A, L.P., (3) TPG VOV F-B, L.P. and
their respective affiliates who become stockholders of Avaya Holdings Corp. 12.
“Target Bonus” means the greater of (a) [●]% of Base Salary or (b) the
percentage of Base Salary specifically identified by the Company’s compensation
committee as the Executive’s target annual bonus. For the avoidance of doubt,
the Executive’s target bonus under the Avaya Inc. 2016 Key Employee Incentive
Plan (or its successor) shall not be the Target Bonus for purposes of this
Agreement.



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe012.jpg]
Exhibit A-1 EXHIBIT A GENERAL RELEASE I, ___________, in consideration of and
subject to the performance by Avaya Inc. (together with its subsidiaries, the
“Company”), of its obligations under the Company Executive Change in Control
Agreement, dated as of May 13, 2016 (the “Agreement”), do hereby release and
forever discharge as of the date hereof the Company and its respective
affiliates and all present, former and future managers, directors, officers,
employees, successors and assigns of the Company and its affiliates and direct
or indirect owners (collectively, the “Released Parties”) to the extent provided
below (this “General Release”). The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement. 1. I
understand that any payments or benefits paid or granted to me under Section 4
of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already entitled. I
understand and agree that I will not receive certain of the payments and
benefits specified in Section 4 of the Agreement, unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter. Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates. 2. Except as provided
in paragraphs 5 and 6 below and except for the provisions of the Agreement which
expressly survive the termination of my employment with the Company, I knowingly
and voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date that this General Release becomes
effective and enforceable) and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties which I, my spouse, or any of
my heirs, executors, administrators or assigns, may have, which arise out of or
are connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe013.jpg]
Exhibit A-2 distress, defamation; or any claim for costs, fees, or other
expenses, including attorneys’ fees incurred in these matters) (all of the
foregoing collectively referred to herein as the “Claims”). 3. [NTD: To be used
for California employees: The released claims described in paragraph 2 hereof
include all such claims, whether known or unknown by me. Therefore, I waive the
effect of California Civil Code Section 1542 and any other analogous provision
of applicable law of any jurisdiction. Section 1542 states: “A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN TO HIM MUST
HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”] 4. I represent that I
have made no assignment or transfer of any right, claim, demand, cause of
action, or other matter covered by paragraph 2 above. 5. I agree that this
General Release does not waive or release any rights or claims that I may have
under the Age Discrimination in Employment Act of 1967 which arise after the
date I execute this General Release. I acknowledge and agree that my separation
from employment with the Company in compliance with the terms of the Agreement
shall not serve as the basis for any claim or action (including, without
limitation, any claim under the Age Discrimination in Employment Act of 1967).
6. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Obligations or any other benefits to which I am entitled under the
Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, or (iii) my rights as an equity or
security holder in the Company or its affiliates. 7. In signing this General
Release, I acknowledge and intend that it shall be effective as a bar to each
and every one of the Claims hereinabove mentioned or implied. I expressly
consent that this General Release shall be given full force and effect according
to each and all of its express terms and provisions, including those relating to
unknown and unsuspected Claims (notwithstanding any state or local statute that
expressly limits the effectiveness of a general release of unknown, unsuspected
and unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and that without such waiver
the Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe014.jpg]
Exhibit A-3 against the Company in any Claim brought by a governmental agency on
my behalf, this General Release shall serve as a complete defense to such Claims
to the maximum extent permitted by law. I further agree that I am not aware of
any pending claim of the type described in paragraph 2 above as of the execution
of this General Release. 8. I agree that neither this General Release, nor the
furnishing of the consideration for this General Release, shall be deemed or
construed at any time to be an admission by the Company, any Released Party or
myself of any improper or unlawful conduct. 9. I agree that if I violate this
General Release by suing the Company or the other Released Parties, I will pay
all costs and expenses of defending against the suit incurred by the Released
Parties, including reasonable attorneys’ fees. 10. I agree that this General
Release and the Agreement are confidential and agree not to disclose any
information regarding the terms of this General Release or the Agreement, except
to my immediate family and any tax, legal or other counsel I have consulted
regarding the meaning or effect hereof or as required by law, and I will
instruct each of the foregoing not to disclose the same to anyone. 11. Any
non-disclosure provision in this General Release does not prohibit or restrict
me (or my attorney) from responding to any inquiry about this General Release or
its underlying facts and circumstances by the Securities and Exchange Commission
(SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity. 12. I hereby
acknowledge that Sections 7 through 12 of the Agreement shall survive my
execution of this General Release. 13. I represent that I am not aware of any
claim by me other than the claims that are released by this General Release. I
acknowledge that I may hereafter discover claims or facts in addition to or
different than those which I now know or believe to exist with respect to the
subject matter of the release set forth in paragraph 2 above and which, if known
or suspected at the time of entering into this General Release, may have
materially affected this General Release and my decision to enter into it. 14.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof. 15. Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.



--------------------------------------------------------------------------------



 
[exhibit101formofavayaexe015.jpg]
Exhibit A-4 16. I agree that, as reasonably requested by the Company with
notice, I shall cooperate fully with any pending or future litigation,
arbitration, business or investigatory matter. The Company agrees to pay the
reasonable expenses associated with such cooperation. BY SIGNING THIS GENERAL
RELEASE, I REPRESENT AND AGREE THAT: (i) I HAVE READ IT CAREFULLY; (ii) I
UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING, BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED; (iii) I VOLUNTARILY
CONSENT TO EVERYTHING IN IT; (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION; (v) I HAVE HAD AT
LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO CONSIDER IT,
AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT MATERIAL OR WERE
MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED [21][45]-DAY PERIOD; (vi) I
UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT, AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED; (vii) I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND (viii) I AGREE THAT THE PROVISIONS OF THIS GENERAL
RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT
IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
SIGNED: DATED:



--------------------------------------------------------------------------------



 